DETAILED ACTION
The amendment filed on 6/23/22 has been received and considered. By this amendment, Claims 2 and 5 are amended, Claims 10-26 are cancelled, and Claims 27-45 are added. 
Response to Arguments
Applicant’s arguments, see pages 8-10, filed 6/23/22, with respect to the rejection(s) of claim(s) 2-3 and 7-8 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tuseth (PG Pub. 2017/0197019).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-9 and 27-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuseth (PG Pub. 2018/0311421) in view of Tuseth (PG Pub. 2017/0197019).
Regarding Claim 2, Tuseth (‘421) discloses a blood flow assist system comprising:
an impeller (see impeller 526) disposed in a pump housing of a pump (see pump housing 504; Fig. 5B or pump housing 320; par. 107); and

a support structure (see fixing means 302) comprising a plurality of struts (see arms 306) coupled to or formed with the pump housing (see Fig. 3), a distal end of the pump housing disposed adjacent respective proximal ends of the plurality of struts (see par. 80), the support structure having an expanded configuration in which the plurality of struts extend outwardly relative to the pump housing (see Fig. 3). However, Tuseth (‘421) does not explicitly disclose a collapsed configuration. 
Tuseth (‘019) discloses a collapsed configuration in which the pump is disposed in a sheath (see delivery catheter 7; Fig. 14A and par. 119), wherein, in the
collapsed configuration, at least a portion of each strut has a major lateral dimension that is no more than a major lateral dimension of the pump housing (see Fig. 14A). It would have been obvious to one of ordinary skill in the art at the time of the invention to collapse the support structure so that the pump, which it is attached to, can easily be delivered, implanted, and/or removed (see par. 136).
Regarding Claims 3 and 31, Tuseth (‘421) discloses wherein the major lateral dimension of the at least the portion of the struts is less than the major lateral dimension of the pump housing (see Fig. 3).
Regarding Claims 4, 32, and 40, Tuseth (‘421) discloses a motor housing and a motor disposed in the motor housing (see motor 316; Fig. 3; par. 85 and 118), wherein the major lateral dimension of the at least the portion of the struts is less than a major lateral dimension of the motor housing (see Fig. 3).
Regarding Claims 5 and 45, Tuseth (‘019) discloses contact pads that flare away from the vessel wall (see Fig. 4). However, the pads are not convex in a transverse direction to the longitudinal axis of the strut. It is concave. It would have been a matter of obvious design choice to make the pads convex since the Applicant has not disclosed that the convexity provides an advantage, is used for a particular purpose, or solves a stated problem (see Specification par. 79 where alternate shapes are offered, such as spherical or domed). 
Regarding Claims 7, 35, and 43, Tuseth (‘421) discloses the struts comprise at least one inflection along a slender body thereof to facilitate folding of the struts into a lumen of the sheath (see modified Fig. 3 below where the strut bends).

    PNG
    media_image1.png
    295
    255
    media_image1.png
    Greyscale


Regarding Claims 8, 36, and 44, Tuseth (‘421) discloses a tether (see drive line 308) extending away from the pump housing (see Fig. 3), the tether configured to oppose loads applied in opposite directions at opposite ends thereof (see “reduces strain”; par. 92).
Regarding Claims 9 and 37, Tuseth (‘421) discloses the tether comprises a conductor configured to convey current to a motor operatively coupled to the impeller from a source connectable to a proximal end of the tether (see par. 85).
Regarding Claims 27-28, see rejection of similarly worded Claim 2 above. Tuseth (‘421) further discloses the pump housing comprising a port (see fluid outlet ports 303; par. 90, and Fig. 4) through which blood flows. Tuseth (‘421) further discloses the proximal ends of the plurality of struts disposed at least partially about the port (see Fig. 3). 
Regarding Claim 29, Tuseth (‘019) discloses wherein, in the collapsed configuration, respective distal ends of the plurality of struts are spaced apart from an inner wall of the sheath (see Fig. 14A). It would have been obvious to one of ordinary skill in the art at the time of the invention to leave some space between the struts and the inner wall of the sheath to prevent friction or wear during delivery, implantion, and/or removal (see par. 136).
Regarding Claims 30 and 39, Tuseth (‘421) discloses wherein the major lateral dimension of at least a portion of each strut is measured as a radial distance from a central longitudinal axis of the pump housing to a blood vessel facing surface of the at least a portion of each of the struts (see par. 82).
Regarding Claims 33 and 41, Tuseth (‘421) discloses convex contact pads at a distal portion of the struts (see Fig. 3), the convex contact pads configured to contact a blood vessel wall to maintain spacing of the pump housing from a blood vessel wall in which the pump housing is disposed (see par. 76 and 78).
Regarding Claims 6, 34 and 42, Tuseth (‘421) discloses wherein each of the contact pads comprises a smooth surface free of sharp edges or hooks (see Fig. 3 and par. 81). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use contact pads with a smooth surface because Tuseth teaches it is undesirable to damage the anatomical walls (see par. 82).
Regarding Claim 38, see rejection of similarly worded Claims 2 and 29 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792